Citation Nr: 1108022	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-04 007	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 and from January 1991 to February 1991.  The Veteran also served with a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2006, December 2006, January 2008, and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran thereafter moved and jurisdiction over his appeal was transferred to the RO in Phoenix, Arizona.  In November 2010, the Veteran testified at a hearing before the undersigned.

The record shows that Veteran, in January 2007, raised a claim for a left foot disability other than his already service-connected left great toe disorder and, in November 2010, raised a claim for a total rating based on individual unemployability (TDIU).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the application to reopen the claim of service connection for depression, in an April 2009 statement the Veteran disagreed with denial of his claim in the December 2008 rating decision.  No further action was taken by the RO.  Therefore, because the United States Court of Appeals for Veterans Claims (Court) has indicated that referral to the RO of issues with which the Veteran disagrees does not suffice, this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to all the issues on appeal, the Board notes that the record starting in 1995 shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  While voluminous medical records have been associated with the claims files, they do not include the appellant's records from the SSA.  Similarly, while the Veteran testified that he received treatment at the Cincinnati VA Medical Center, his records from this facility are not found in the claims files.  Therefore, the Board finds that a remand is required to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding that VA has a duty to acquire both the Veteran's SSA decision and the supporting medical records pertinent to the SSA claim).

As to the claims of service connection for left knee and hip disorders, the Board notes that the Veteran was afforded a VA examination in May 2009.  However, while that examiner opined that neither disorder was caused or aggravated by his already service connected disabilities, he did not provide a reason for his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Neither did the examiner comment on the December 2006 positive nexus opinion provided by The Orthopedic Center.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, the Board finds that an addendum to that examination should be obtained while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the claim of service connection for PTSD, a review of the record on appeal does not show that the RO followed the 38 C.F.R. § 3.304(f)(4) (2010) guidelines for developing PTSD claims based on personal assaults.  Therefore, the Board finds that a remand for this development is required.  Such development must include, among other things, providing the Veteran with notice of the type of evidence he can obtain to substantiate his stressor.  It should also include obtaining and associate with the claims files the Veteran's service personnel records including copies of all records generated in connection with his trial and conviction for being absent without leave (AWOL) and all records surrounding his subsequent incarceration. 

As to the claim for a compensable rating for bilateral hearing loss, the Veteran should be provided with another VA examination to ascertain the severity of his disability.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain from the SSA any decision awarding disability benefits to the Veteran as well as the medical records relied upon concerning any such determination.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.

2.  The RO should obtain all of the Veteran's VA treatment records from the Cincinnati VA Medical Center as well as his contemporaneous treatment records from the Phoenix VA Medical Center.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.  

3.  As to the claim of service connection for PTSD, the RO should fully develop the Veteran's claim following the 38 C.F.R. § 3.304(f)(4) guidelines for developing PTSD claims based on personal assaults.  Such development must include, among other things, providing the Veteran with notice of the type of evidence he can obtain to substantiate his stressor.  It should also include obtaining and associate with the claims files the Veteran's service personnel records including copies of all records generating in connection with his trial and conviction for being AWOL and all records surrounding his subsequent incarceration. 

4.  As to the claims of service connection for left knee and hip disorders, the RO should obtain an addendum to the May 2009 VA examination by the same examiner or another examiner if that examiner is not available.  The claims file is to be provided to the examiner for review in conjunction with the addendum and the addendum should reflect that the examiner reviewed the claims file.  After a review of the claims file, the examiner should provide answers to the following questions:

(a) What are the diagnoses for the Veteran's left knee and left hip disorders since he filled his claim in 2006?

(b) As to each identified left knee and left hip disorder, is it at least as likely as not that it was caused by any of the Veteran's service connected disabilities?

(c) As to each identified left knee and left hip disorder, is at least as likely as not that it was aggravated by any of the Veteran's service connected disabilities?

(d) As to each identified left knee and left hip disorder, is it at least as likely as not that it was caused by his military service including the fall he took when he injured his left great toe?

(e) If any of the identified left knee and left hip disorders include arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year following his separation from any 90 day period of active duty? 

Note 1:  In providing answers to the above questions, the examiner should comment on the December 2006 positive nexus opinion provided by The Orthopedic Center.  The examiner should also provided detailed reasons for all opinions expressed based on the evidence found in the record and in controlling medical literature.

Note 2:  In providing answers to the above questions, if the examiner concludes that any identified left knee and/or left hip disorder was aggravated by an already his service connected disability, the examiner should provide a base-line as to the severity of the left knee and/or left hip disorder before being aggravated.

Note 3:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be afforded a VA audiological examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating bilateral hearing loss, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  All conclusions should be explained in detail.  

6.  As to the claims of service connection for a left knee disorder, a left hip disorder, and PTSD as well as the claim for a compensable rating for bilateral hearing loss, the RO should thereafter readjudicate the claims.  As to the left knee and hip disorder claims, such readjudication must consider both direct service connection and all theories of secondary service connection.  As to the rating claim, such readjudication must consider staged ratings.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. § 3.310 and Allen, supra.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

7.  As to the application to reopen the claim of service connection for depression, the RO should issue a statement of the case.  If the Veteran files a timely substantive appeal as to this issue, than it should be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

